Citation Nr: 0019376	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a head and brain injury.  

2.  Entitlement to service connection for a claimed seizure 
disorder.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the RO.  



REMAND

In his Substantive Appeal dated in December 1998, the veteran 
indicated that he wanted to appear personally at a hearing 
before a Member of the Board at the RO.  

In January 1999, the RO sent a letter to the veteran 
acknowledging his request for a personal hearing before a 
Member of the Board and informing him that he would be placed 
on a list of persons wishing to appear before the "traveling 
section."  

However, there is no evidence in the claims file to show that 
a hearing was ever scheduled or held prior to the case being 
forwarded to the Board for appellate review in June 2000.  

Thus, the Board must remand the case in order to afford the 
veteran an opportunity to appear for a personal hearing 
before a Member of the Board for due process reasons.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to afford the veteran an 
opportunity to appear for a personal 
hearing before a Member of the Board at 
the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


